             Case 1:21-cv-00012-MMB Document 24   Filed 04/07/21   Page 1 of 8




   IN THE UNITED STATES COURT OF INTERNATIONAL TRADE
      BEFORE THE HONORABLE M. MILLER BAKER, JUDGE

                                                    )
HYUNDAI STEEL COMPANY,                              )
                                                    )
                 Plaintiff,                         )
                                                    )
         v.                                         )
                                                    )
UNITED STATES,                                      )
                                                    )     Court No. 21-00012
                 Defendant,                         )
                                                    )
                      and,                          )
                                                    )
NUCOR CORPORATION,                                  )
                                                    )
                 Defendant-Intervenor.              )
                                                    )

 JOINT STATUS REPORT AND PROPOSED BRIEFING SCHEDULE

    Pursuant to Rule 56.2(a) of the Rules of this Court, the parties to this

action respectfully submit this Joint Status Report and Proposed

Briefing Schedule. This report is being filed within 30-days of the

administrative record being filed with the Court, see ECF No. 22, and in

accordance with the Court’s March 5, 2021 letter, ECF No. 21.

    1. Does the Court have jurisdiction over the action?

    This action challenges certain aspects of the U.S. Department of

Commerce’s (“Commerce”) Final Results in the January 1, 2018 –

14187181–1

                                         1
      Case 1:21-cv-00012-MMB Document 24   Filed 04/07/21   Page 2 of 8




December 31, 2018 administrative review of the countervailing duty

order on certain cut-to-length carbon-quality steel plate from the

Republic of Korea. See Certain Cut-to-Length Carbon-Quality Steel

Plate From the Republic of Korea: Final Results of Countervailing Duty

Administrative Review; Calendar Year 2018, 85 Fed. Reg. 84,296 (Dep’t

Commerce Dec. 28, 2020), and accompanying Issues and Decision

Memorandum. Plaintiff and Defendant-Intervenor agree that the Court

has exclusive jurisdiction over this action pursuant to 19 U.S.C.

§ 1516a(a)(2) and 28 U.S.C. § 1581(c). Defendant, the United States, at

this time is unaware of any basis upon which to challenge the Court’s

jurisdiction.

   2. Should the case be consolidated with any other case, or should any
      portion of the case be severed, and the reasons therefore?

   The parties do not believe that this action should be consolidated

with any other cases, nor should any portion of the case be severed.

   3. Should further proceedings in this case be deferred pending
      consideration of another case before the Court or any other
      tribunal and the reasons therefor?

   The parties are not aware of any reason at this time why the above-

captioned case should be deferred pending a decision in another case

before this Court or any other tribunal.


                                    2
      Case 1:21-cv-00012-MMB Document 24   Filed 04/07/21   Page 3 of 8




  4. Is there any other information of which the Court should be aware
     at this time?

  The parties are not aware of any other information at this time of

which the Court should be aware.

       METHODOLOGY FOR PREPARING JOINT APPENDIX

  All parties have consulted and agree that the Joint Appendix will be

prepared pursuant to the “Designation Option” outlined in the

instructions referenced in the Court’s March 5, 2021 Procedural Order.

ECF No. 20. The parties further agree to designate the entire record of

the proceeding on appeal. Pursuant to the Court’s instructions, the

proposed briefing schedule below includes deadlines for parties

regarding preparation of the Joint Appendix that reflect the chosen

methodology.

                 PROPOSED BRIEFING SCHEDULE

  All parties have consulted and agree on the following proposed

briefing schedule:

      Within fourteen days after the schedule is issued, Plaintiff shall
       assemble the soft appendix and serve it on all parties.

      Any motions for judgment on the agency record shall be filed on
       or before June 21, 2021.




                                   3
      Case 1:21-cv-00012-MMB Document 24    Filed 04/07/21   Page 4 of 8




      Defendant and Defendant-Intervenor shall file their response
       briefs on or before September 3, 2021.

      Defendant and Defendant-Intervenor shall provide Plaintiff
       with a list of cited Appx pages plus contextual Appx pages on or
       before September 17, 2021.

      Plaintiff shall file its reply brief on or before October 1, 2021.

      Motions for oral argument, if any, shall be filed on or before
       October 1, 2021.

      The joint appendix shall be filed on or before October 15, 2021.

  A proposed scheduling order is attached.

                                         Respectfully submitted,

                                         /s/ Brady W. Mills
                                         Brady W. Mills
                                         Donald B. Cameron
                                         Julie C. Mendoza
                                         R. Will Planert
                                         Mary S. Hodgins

                                         MORRIS MANNING & MARTIN LLP
                                         1401 Eye Street, NW, Suite 600
                                         Washington, D.C. 20005
                                         (202) 216-4116

                                         Counsel to Plaintiff Hyundai
                                         Steel Company
Dated: April 7, 2021




                                     4
      Case 1:21-cv-00012-MMB Document 24   Filed 04/07/21   Page 5 of 8




                                      BRIAN M. BOYNTON
                                      Acting Assistant Attorney
                                      General

                                      JEANNE E. DAVIDSON
                                      Director

                                      /s/ Tara K. Hogan
                                      TARA K. HOGAN
                                      Assistant Director

                                      /s/ Kelly Ann Krystyniak
OF COUNSEL:                           KELLY ANN KRYSTYNIAK
NATALIE MARIE ZINK                    Trial Attorney
Attorney                              U.S. Department of Justice
for Trade Enforcement                 Office of the Chief Counsel
and Compliance                        Civil Division
U.S. Department of Commerce           Commercial Litigation Branch
Washington, D.C.                      P.O. Box 480
                                      Ben Franklin Station
                                      Washington, D.C. 20044
                                      Tel: (202) 307-0163
                                      Fax: (202) 514-8640
                                      Email:
                                      kelly.a.krystyniak@usdoj.gov


Dated: April 7, 2021                  Attorneys for Defendant




                                  5
      Case 1:21-cv-00012-MMB Document 24   Filed 04/07/21   Page 6 of 8




                                      /s/ Alan H. Price
                                      Alan H. Price
                                      Christopher B. Weld
                                      Derick G. Holt
                                      Adam M. Teslik
                                      Theodore P. Brackemyre

                                      Wiley Rein LLP
                                      1776 K Street, NW
                                      Washington, DC 20006
                                      (202) 719-7000

                                      Counsel to Defendant-Intervenor
                                      Nucor Corporation
Dated: April 7, 2021




                                  6
      Case 1:21-cv-00012-MMB Document 24   Filed 04/07/21   Page 7 of 8




  IN THE UNITED STATES COURT OF INTERNATIONAL TRADE
     BEFORE THE HONORABLE M. MILLER BAKER, JUDGE

                                             )
HYUNDAI STEEL COMPANY,                       )
                                             )
              Plaintiff,                     )
                                             )
     v.                                      )
                                             )
UNITED STATES,                               )
                                             )     Court No. 21-00012
              Defendant,                     )
                                             )
                   and,                      )
                                             )
NUCOR CORPORATION,                           )
                                             )
              Defendant-Intervenor.          )
                                             )

                                 ORDER

  Upon consideration of the parties’ Joint Status Report and Proposed

Briefing Schedule, and all other papers and proceedings here, it is

hereby

  ORDERED that the briefing schedule in Court No. 21-00012 will be

as follows:

  (1) Within fourteen days after the schedule is issued Plaintiff shall
      assemble the soft appendix and serve it on all parties.

  (2) Any motions for judgment on the agency record shall be filed on
      or before June 21, 2021.
     Case 1:21-cv-00012-MMB Document 24     Filed 04/07/21   Page 8 of 8




  (3) Defendant and Defendant-Intervenor shall file their response
      briefs on or before September 3, 2021.

  (4) Defendant and Defendant-Intervenor shall provide Plaintiff with
      a list of cited Appx pages plus contextual Appx pages on or before
      September 17, 2021.

  (5) Plaintiff shall file its reply brief on or before October 1, 2021.

  (6) Motions for oral argument, if any, shall be filed on or before
      October 1, 2021.

  (7) The joint appendix shall be filed on or before October 15, 2021.

  SO ORDERED.


                                       Honorable M. Miller Baker, Judge
Dated:                      , 2021
         New York, NY
